"The jurors for the State, upon their oath present, that the Wilmington and Manchester Railroad Company, being a corporation duly created by the laws of this State, was, on the sixteenth day of October, in the year of our Lord, one thousand eight hundred and fifty-one, and on divers other days and times till the present time, the owner of a common and public ferry, for the use of all the good citizens of the State, in the county of Brunswick, across Brunswick River; and that the (235) said Wilmington and Manchester Railroad Company was wont, and accustomed to convey and transport, for toll and hire, all the good citizens of the State across the said river, at the will and pleasure of the said citizens, and then and there, as said owners and receivers of toll, was by law bound so to do; nevertheless, the said Wilmington and Manchester Railroad Company, on the said sixteenth day of October, at and in the county of Brunswick aforesaid, being then and there duly and lawfully applied to by one Christenberry J. Byrd to be transported across the said river, did wholly refuse and neglect so to transport the said Christenberry J. Byrd, the said Christenberry J. Byrd being then and there able, ready, and willing to pay the ordinary hire and toll for being so transported as aforesaid — in utter disregard of the duty of the said company, in contempt of the laws," etc.
After verdict, the defendants' counsel moved to arrest the judgment, upon the grounds: (1) That it was not charged in the bill of indictment that the said railroad company organized under the charter, and went into enjoyment and exercise of corporate privileges and powers; and secondly, that the location of the ferry is not sufficiently described in said bill of indictment.
His Honor, Judge Caldwell, before whom the case was tried, at the Fall Term, 1852, of BRUNSWICK Superior Court, sustained the motion in arrest; from which judgment the solicitor for the State appealed.
2. "The owner of a ferry in Brunswick County" is too indefinite. (Arch. Cr. Pl., 43-45; S. v. Fore, 23 N.C. 378.)
3. The indictment should aver how the corporation became bound to keep a common ferry. (S. v. King, 25 N.C. 411; S. v. Patton. (236) 26 N.C. 16; S. v. Commissioners of Halifax, 15 N.C. 345.)
4. The charter does not make the company keepers of a ferry, nor give them power to purchase one; and therefore, as a corporate company, they cannot keep a ferry.
It is unnecessary to consider all the objections urged by the defendants against the sufficiency of the bill of indictment, upon their motion to arrest the judgment. We think that it is fatally defective in not setting forth how the duty of keeping a public ferry, and transporting passengers, became imposed upon the defendants. A corporation, being the creature of the law, can acquire only such rights and incur such corresponding liabilities, as may be prescribed in the charter by which it was created.Head v. Providence Insurance Company, 2 Cranch's Rep., 127; The Trustees ofDartmouth College v. Woodward, 4 Wheat. Rep., 518; The Bank of the UnitedStates v. Dandridge, 12 Wheat. Rep., 64. A railroad company, for instance, cannot become the owners of a ferry, unless a power authorizing the purchase is expressly or by a necessary implication given to them; and they cannot, therefore, without such power, have the duty imposed upon them of keeping up such ferry. The bill, then, ought to have stated how the defendants, under their charter, became the owners of the public ferry in question, which is an ordinary ferry, and not one necessarily connected with the railroad transportation, and thereby became subjected to the duty of transporting passengers across it. S. v. Justices of Lenoir, 11 N.C. 194;S. v. Commissioners of Halifax, 15 N.C. 345; S. v. King, 25 N.C. 411;S. v. Patton, 26 N.C. 16. The indictment being defective in this particular, we must direct the judgment to be arrested, without adverting to the other grounds relied upon by the defendants; and this opinion must be certified as the law directs.
PER CURIAM.                            Judgment affirmed.
Cited: S. v. Fishblate, 83 N.C. 654. *Page 227 
(237)